

113 HR 3836 IH: Pat Summitt Congressional Gold Medal Act
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3836IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mr. Duncan of Tennessee (for himself, Ms. Speier, Mrs. Black, Mrs. Blackburn, Mr. Cohen, Mr. Cooper, Mr. DesJarlais, Mr. Fincher, Mr. Fleischmann, and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award a Congressional Gold Medal to Pat Summitt, in recognition of her remarkable career as an unparalleled figure in women’s team sports, and for her courage in speaking out openly and courageously about her battle with Alzheimer’s.1.Short titleThis Act may be cited as the Pat Summitt Congressional Gold Medal Act.2.FindingsThe Congress finds the following:(1)Pat Summitt, who has more wins than any basketball coach in NCAA history, men or women, concluded her coaching career after 38 seasons at the University of Tennessee on April 18, 2012.(2)Pat Summitt won a record eight NCAA championships, and received National Coach of the Year honors 7 times over her career.(3)Pat Summitt will remain head coach emeritus at the University of Tennessee, mentoring and teaching life skills to players.(4)Coaching has been the great passion of Pat Summitt’s life, and the job has always been an opportunity for her to work with student-athletes and help them discover their true potential.(5)Coach Summitt’s last team at the University of Tennessee finished with an overall record of 27–9, including an SEC Tournament Championship and a spot in the Final Four in Denver.(6)Pat Summitt continued her work off the court, including a graduation record of 100 percent for all Lady Vols who completed their eligibility at the University of Tennessee.(7)Pat Summitt announced on August 23, 2011, that she had been diagnosed with early onset dementia, Alzheimer’s Type.(8)Later in November 2011, Coach Summitt announced the Pat Summitt Foundation Fund, which helps to provide funding and research for Alzheimer’s and dementia.(9)On May 29, 2012, President Barack Obama awarded the Presidential Medal of Freedom, the country’s highest civilian honor, to Pat Summitt for her remarkable career as an unparalleled figure in women’s team sports, and for her courage in speaking out openly and courageously about her battle with Alzheimer’s.3.Congressional gold medal(a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Pat Summitt, in recognition of her remarkable career as an unparalleled figure in women's team sports, and for her courage in speaking out openly and courageously about her battle with Alzheimer’s.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.5.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.